Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 1 of 19




                 EXHIBIT 1
                      Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 2 of 19



                                          SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                 (CITACION JUDICIAL)

NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):
DELTA AIR LINES, INC. a Delaware Corporation; DAWN GALLINA, an individual and DOES 1
through 100, inclusive
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
FELILA FINAU, an individual

                                             may tlecfde against you without your bemg hearo unless you
below.
   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the p]aintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the fi]ing fee, ask the
court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
be taken without further warning from the court.
   There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attomey, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the Califomia Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
iAVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versidn. Lea la informaci6n a
continuacion.
   Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles lega/es para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una Ilamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de /as Cortes de California (www.sucorte.ca.gov), en la
biblioteca. de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentacion, pida al secretario de la corte que
le de un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
quitar su sueldo, dinero y bienes sin mas advertencia.
   f-!ay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios lega/es gratuitos de un
programa_ de servicios legales sin ffnes de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
(www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
colegio de abogado's /oca/es. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacidn de $10,000 o mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civll. Tiene que
pagar el gravamen de la corte antes de que la corte pueda desechar e/ caso.
The name and address of the court is:                                                               NUMBER: (Numero del Caso):
(El noinbre y direccion de la corte es):
SAN MATEO COUNTY SUPERIOR COURT OF CALIFORNIA
400 County Center, Ftedwood City, CA 94063
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (EI nombre, la direccion y el numero,
de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
Aidin D. Ghavimi (SBN 305808), STARPOINT, LC Attorneys at Law 1801 Century Park East Los Angeles CA 90067 310-556-9627
DATE: .                                                              Clerk, by                                   , Deputy
(Fecha) .                                                                    (Secretario)                                                          (Adjunto)
(For proof of servlce of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (PO.S-010)).
                                     NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                     1.          as an individual defendant.
                                     2.   0      as the person sued under the fictitious name of (specify):

                                     3.   [ *'~71 on behalf of (specify): Delta AirllneS, InC.,          a Delaware Corporation
                                          under:        CCP 416.10 (corporation)                                  CCP 416.60 (minor)
                                                        CCP 416.20 (defunct corporation)                          CCP 416.70 (conservatee)
                                                  ~     CCP 416.40 (association or partnership)            0      CCP 416.90 (authorized person)
                                                  0     other (specify):
                                     4. . 0      by personal delivery on (date):                                                                      Page 1 of 1
Form Adopted for Mandatory Use
                                                                     SU M MONS                                              Code of Civil Procedure §§ 412.20, 465
Judicial Council of Califomia                                                                                                                   www.courts.ca.gov
SUM-100 [Rev. July 1, 2009]

Foryourprotecfiori andpri'vacy:please press the;C14a                 ....•-..   . _ . .,_                                                                    _
This
t._.. Forf» 6utton after You have
                                _printed the form.              ;_print-this form 'I Save this form                                   Clearfhis_for.m '
                      Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 3 of 19
ATtORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar nember, and address):
                                                                                                                              FOR COURT USE ONLY
Aidin D. Ghavimi, Esq. (State Bar No. 305808)
STARPOINT, LC
1801 Century Park East, 24th Floor - Los Angeles, California 90067

          TELEPHONE NO.: (310) 556-9627                       FAx NO. (Optionat): (424) 255-4035
     ATTORNEY FOR (Name): Plalntlff FELILA FINAU
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO
 STREETADDRESS: 400 COunty Center
 MAILING ADDRESS:
CITY AND ZIP CODE: RedwOod Clty ,  CA 94063
     BRANCH NAME: Unlimited Civil - Redwood City Courthouse
CASE NAME:
 FELILA FINAU v. DELTA AIRLINES, INC. et al.
                                                                                                             CASENUMBER:
         CIVIL CASE COVER SHEET                                   Complex Case Designation
Ox Unlimited        0                      Limited            0      Counter           =       Joinder
   (Amount                                 (Amount
                                                           Filed with first appearance by defendant          JUDGE:
   demanded                                demanded is
                                                               (Cal. Rules of Court, rule 3.402)              DEPT.:
   exceeds $25,000)                        $25,000)
                                                                                                         on paqe
         Check one box below for the case type that best describes this case:
     Auto Tort                                            Contract                                       Provisionally Complex Civil Litigation
     0     Auto (22)                                      0        Breach of contract/warranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
     ~     Uninsured motorist (46)                                 Rule 3.740 collections (09)           ~      Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property             0        Other collections (09)                0       Constructioh. defect (1:0)
     Damage/Wrongful Death) Tort                                                                         0       Mass tort (40)
                                                          0        Insurance coverage (18)
     ~        Asbestos (04)                                                                              0       Securities litigation (28)
                                                          ~     Other contract (37)
     0        Product liability (24)                                                                     0      Environmental/Toxic tort (30)
                                                          Real Property
     ~        Medical malpractice (45)                                                                   0      Insurance coverage claims arising from the
                                                          F` -1 Eminent domain/Inverse
                                                                                                                above listed provisionally complex case
     0     Other PI/PDNIID (23)                                 condemnation (14)
                                                                                                                types (41)
     Non-PI/PDNVD (Other) Tort                            0     VVrongful eviction (33)                   Enforcement of Judgment
     ~        Business.tortlunfair_business practice (07) ~    Other real property (26)                  0       Enforcement ofjudgment (20)
     ~       -Civil rights (08)                           Unlawful Detainer
                                                                                                          Miscellaneous Civil Complaint
     0        Defamation (13)                             0        Commercial (31)
                                                                                                         0       RICO (27)
     ~        Fraud (1.6)                                 0        Residential (32)
                                                                                                         0       Other complaint (not speciffed above) (42)
     ~        Intellectual property (19)                  0     Drugs (38)
                                                                                                          Miscellaneous Civil Petition
     ~    Professional negligence (25.)                   Judicial Review
                                                                                                         0       Partnership and corporate governance"(21)-
     0-   Other non-PI/PDM/D tort (35)                    ~        Asset forfeiture (05)
                                                          ~        Petition re: arbitration award (11)   0       Other petition (not specified above) (43)
     Employment
     0        Wrongful termination (36)                   0.       Writ of mandate (02)
     =        Other employment (15)                       0        Otherjudicial review (39)

2.  This case =       is      0      is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark-the
   factors requiring exceptional judicial management:
   a. 0      Large number of separately represented parties          d:        Large number of witnesses
   b:-       Extensive motion practice raising difficult or novel e. 0         Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                     courts in other counties, states, or countries, .or in a federal
   c: 0      Substantial amount of documentary evidence                        court
                                                                     f. 0      Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. 0           monetary b.        nonmonetary; declaratory or injunctive relief c. x~ punitive
4.  Number   of causes    of action (specify): 11
5. This case =         is     F_x_~ is not     a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:. March 12. 2021
Aidin Ghavimi                                                                                    ~


   • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
 • If.this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of:this cover sheet on all
     other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                Page 1 of 2

Form Adopted for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
Judicial Council of Califomia
                                                              CIVIL CASE COVER SHEET                                       Cal. Standards of Judicial Administralion, sld. 3.10
                         Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 4 of 19
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                                 CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to flle a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
properry, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                            CASE TYPES AND EXAMPLES
 Auto Tort                                              Contract                                           Provisionally Complex Civil Litigation (Cal.
                                                          Breach of ContractNl/arranty (06)                Rules of Court Rules 3.400-3.403)
    Auto (22)-Personal Injury/Property
          Damage/Wrongful Death                               Breach of Rental/Lease                            AntitrustlTrade Regulation (03)
                                                                  Contract (not unlawful detainer               Construction Defect (10)
       Uninsured Motorist (46) (if the
                                                                     or wrongful eviction)                      Claims Involving Mass Tort (40)
        case involves an uninsured
                                                              Contract/Warranty Breach-Seller                   Securities Litigation (28)
        motorist claim subject Yo                  _
        arbitration, check this item                                Plaintiff.(not fraud or negligence)_        Environmental/Toxic Tort (30)
                                                               Negligent Breach of Contract/ .                  Insurance Coverage Claims
        instead ofAuto)
                                                                    Warranty                                          (arising from provisionally complex
  Other PI/PDMID (Personal Injury/
                                                              Oerth Breach of Conract/Warranty
                                                                                       t                         ._. case.type listed above). (41) ....
 Property Damage/Wrongful Death)
                                                           Collections (e.g., money owed, open             Eriforcementof Judgment
 Tort
                                                               book accounts) (09)                           Enforcement of Judgment (20)
     Asbestos (04) "
                                                               Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
         Asbestos Property Damage
         Asbestos Personal Injury/                             Other Promissory Note/Collections                       County)
              'Wrongful Death                                       Case                                     Confession of Judgment (non-
     Product Liability (not asbestos or                    Insurance Coverage (not provisionally                  domestic relations)
          toxic%nvironmentsl) (24)                             complex) (18)                                 Sister State Judgment
     Medical Malpractice (45) _                                Auto Subrogation                              Administrative Agency Award ,
           Medical Malpractice-                                Other Coverage                                    (not unpaid taxes) .
                Physicians & Surgeons                      Other ContracY(37)                                 Petition/Certifcation of Ent.R'.of
                                                               Contractual Fraud                                  Jud ment on Un aid Taxes
      Other Professional Health Care
              Malpractice                                      Other Contract Dispute                                 g ~t
                                                                                                              Other Enfo~cemen      p Judgment
                                                                                                                                   of
                                                        Real Property                                  -            Case ..
      Other PI/PDlWD (23)
                                                           Eminent Domain/Inverse                          Miscellaneous Civil Coinplaint
           Prerriises Liability(. e.g., slip                                                                                                            ,
                                                               Condemnation (14)                              RICO•(27)
                and fall)
           Intentional Bodily Injury/PD/V1/D                            i ti ()
                                                           Wrongful Evcon        33                           Other Complaint (not specified
                                                           Other Real Property (e.g„ quiet title) (26)             above) (42)
                 (e.g., essault, vandalism)
           Intentional Infliction of..                         Witr of Pif
                                                                        ossesson o Real Property                   Declaratory Relief Only
                                                               Mortgage Foreclosure                                Injunctive Relief Only (non-
                Emotional Distress
                                                               Quiet Title                                              harassment)
           Negligent Infliction of
                                                               Other Real Property (not eminent                    Mechanics Lien
                 Emotional Distress
           Other PI/PD/WD                                      domain,.landlord/tenant, or                         Other Commercial Complaint
                                                               foreclosure)                                             Case (non-tort/non-complex)
  Non-PI/PDIWD (Othet) Tort
                                                        Unlawful Detainer                                          Othee Civil "Complaint
      Business Tort/Unfair Business
          Practice (07)                                    Commercial (31)                                              (non-tort/non-complex)
                                                           Residential (32), -                             Miscellaneous'Civil Petition
      Civil Rights (e.g., discrimination,
                                                           Drugs (38) (if the case involves illegal           Partnership and Corporate
            false arrest) (not civil
            harassment) (08)                               drugs, check this item; otherwise,                     Governance (21)
      Defamation (e.g., slander, libel)                    report as Commercial or Residential)               Other Petition (not specified
             (13)                                       Judicial Review                                           above) (43)
      Fraud (16)                                           Asset Forfeiture (05)                                  Civil Harassment
      Intellectual Property (19)                           Petition Re: Arbitration Award (11)                    Workplace Violence
      Professional Negligence (25)                         Writ of Mandate (02)                                   Elder/Dependent Adult
          Legal Malpractice                                    Writ-Administrative Mandamus                            Abuse
          Other Professional Malpractice                       Writ-Mandamus on Limited Court                     Election Contest
               (not medical or legal)                              Case Matter                                    Petition for Name Change
      Other Non-PI/PD/WD Tort (35)                             Writ-Other Liniited Court Case                     Petition for Relief From Late
  Employment .                                                     Review                                              Claim..
      Wrongful Termination (36)                            Other Judicial Review (39)                             Other Civil Petition
      Other Employment (15)                                    Review of Health Officer Order
                                                               Notice of Appeal-Labor
                                                                     Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                        Pa9e 2 of 2
                                                                 CIVIL CASE COVER SHEET
                       .._...               _
FoF you~ pr&tection and privacy;pleasep~essfhe-Clear';
=..., ....._............ ...... _. ...__._... - ....... .. __.._..
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 5 of 19




1    Aidin D. Ghavimi, Esq. (State Bar No. 305808)
     John Vafa, Esq. (State Bar No. 306059)
2    STARPOINT, LC
     1801 Century Park East, 24t' Floor
3
     Los Angeles, California 90067
4    T: (310) 556-9627
     F: (424) 255-4035
5    info@starpointlaw.com
6    Attorneys for Plaintiff,
     FELILA FINAU
7

8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

9                           COUNTY OF SAN MATEO — CIVIL UNLIMITED

10
11 1 FELILA FINAU, an individual                        CASE NO.

12                         Plaintiff,                   COMPLAINT FOR DAMAGES:
13                                                 ~        1. RETALIATION (Lab. C. 1102.5)
14   DELTA AIR LINES, INC. a Delaware              ~        2. RETALIATION (Lab. C. 98.6)
     Corporation; DAWN GALLINA, an                 )        3. WRONGFUL TERMINATION IN
15   individual and-DOES 1 througli 100,                        VIOLATION OF PUBLIC POLICY
     inclusive,                                    )        4. FAILURE TO PAY WAGES DUE (Cal.
16   _                                             )            Lab. C.)
                         Defendants.               ~        5. FAILURE TO PAY WAGES DUE. (Local
17                                                 )            Wage Orders)
                                                            6. FAILURE TO PAY OVERTIME
18
                                                            7. FAILURE TO PROVIDE MEAL &
                                                   ~)           REST BREAKS
19
                                                    )       8. FAILURE TO PROVIDE ACCURATE
20                                                 )            WAGE STATEMENTS
                                                    )       9. WAITING TIME PENALTIES
21                                                  )       10. UNFAIR/UNLAWFUL BUSINESS
22                                                              PRACTICES
               ..                                           11.-FAILURE TO MAINTAIN ACCURATE
23                                                 ~~           EMPLOYMENT RECORDS
                                                                                      -
24                                                 ) DEMAND FOR JURY TRL4L
25
             Plaintiff FELILA FINAU; an individual, by and througli'her uridersigried counsel, hereby
26
     complains and alleges upon information and belief against Defendants DELTA AIR LINES, INC.,
27
     et al. as follows:
28

                                                        1
                                        COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 6 of 19




1    I.        NATURE OF COMPLAINT
2              l.   This action concerns wage and hour violations, retaliation and wrongful termination
3    for reporting violations of state and federal labor laws.
4              2.   Defendant Delta Air Lines, Inc. ("DELTA"), recruited Plaintiff FELILA FINAU
5    ("FINAU" or "Plaintiff") for work as a salaried "Administrative Assistant" in effort to avoid
6    overtime pay. This exempt classification and salary amount flew in the face of Cal. Lab. C. §515
7    and the California contemplated exemptions therein for failing to meet the twice the prevailing
8    minimum wage laws under both State of California and City & County of San Francisco's wage

9    orders.

10             3.   When DELTA realized its error, Plaintiff was moved into an hourly position.

11   Plaintiff then made inquiry as to her lost hours and overtime from this misclassification. DELTA
12   refused to address Plaintiff's inquiries for over a year to determine all the overtime owed and newly

13   accrued paid time off, certified time and vacation time since such accruals are deemed as wage due

14   or banked as payable upon separation under California law.

15             4.   Because of her continued complaints and inquiries regarding wage violations,

16   DELTA terminated Plaintiff.

17   H.        THE PARTIES "
18             5.   Plaintiff FELILA FINAU, ("FINAU" or "Plaintiff') is, and was at all relevarit times

19   is an individual resident of San Mateo; County.

20             6.   Defendant DELTA AIR LINES, INC. ("DELTA") is a Corporation formed under

21   the laws of the state of DELAWARE and operates out of San Francisco International Airport

22   ("SFO").

23             7.   Defendant DAWN GALLINA, is a resident of San Mateo, County and DELTA

24   manager at SFO. GALLINA is personally liable under Cal. Lab. C. §558.1 only for the wage and

25   hour causes of action asserted herein.

26             8.   Defendants Does l through 100, whose identities and addresses are unknown to

27   Plaintiffs but are believed to be located outside of California, are individuals and/or entities that

28   engaged in the unlawful activities complained of herein. The Complaint will be amended, if

                                                 2
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 7 of 19




1    appropriate, to include the name or names of these individuals/entities when such information
2    becomes available.
3               9.    Plaintiff is informed and believes, and thereon alleges, that at all.times mentioned
4    herein, each of the Defendants, including all Defendants sued under fictitious names, and those
5    agents, employees, and/or independent contractors identified herein, were the agent and/or
6    employee of each of the remaining Defendants, and in doing the things hereinafter alleged, were
7    acting within the course and scope of this agency or employment.
8               10.   Defendants and DOES 1 through 100 shall be collectively referred to in this
9    Complaint as "Defendants" when applicable.
10   III.       JURISDICTION & VENUE
11              11.   This Court has jurisdiction over this action and the matters alleged herein pursuant to
12   the grant of original jurisdiction set forth in Article VI, § 10 of the California Constitution. The
13   sta:tutes under which this action is brought do not specify any other basis for jurisdiction.
14              12.   This Court has jurisdiction over Defendant because, upon information and belief,
15   each Defendant is either a citizen of California, has sufficient minimum contracts in California, or
16   otherwise intentionally avails itself of the California market so as to render the exercise of
17   jurisdictiori over it by this Court consistent with traditional notions of fair play and substantial
                                                                _ .                 _.. ..              .. _.
18   justice.

19   IV.        FACTS COMIVION TO ALL CAUSES OF ACTION

20              A.    Plaintiffs Background & DELTA's Paid Time Off Policies.

21              13.   DELTA hired FINAU in 2010 as a customer service representative at SFO. Her

22   duties included the typical customer and traveler interface for flying. This included but not limited

23   to the checking-in passengers, ticket sales, issuing boarding cards, re-arranging customer"flight

24   itineraries and customer service dispute resolution, amongst other duties related to DELTA's day to

25   dayoperations at SFO.

26              14.   In or about 2012, Plaintiff was given a payroll position with the local human
27   resources division at SFO where she processed time sheets and ran payroll. Plaintiff was not

28   performing any executive, administrative, professional or other exempt services defined by Cal.

                                                  3
                                        COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 8 of 19




1    Lab. C. Sec. 515. Plaintiff was misclassified as an exempt employee from January 2012 through
2    early August 2019.
3               15.   In 2015, Delta promoted Plaintiff to an "Administrative Assistant" position. The
4    duties included but not limited to base operation managerial support, where Plaintiff performed
5    light payables to local vendors, processed SFO landing fees, liaised with SFO airport management
6    and U.S. Customs for employee badges and badges with U.S. Customs seals for international flight
7    arrivals authorizing seamless access throughout the SFO airport.
8               16.   In reality, Plaintiff's role was mainly that of in-house clerical support for DELTA's
9    SFO office staff. Plaintiff's "Administrative Assistant" duties often required travel throughout
10   DELTA's West Coast/Western domestic operations airports, from Anchorage to San Diego and all
11   of Hawaii's airports that DELTA serves. To carry out her duties, Plaintiff worked twelve to
12   fourteen-hour of both productive and unproductive time per workday, for which DELTA refuses to
            .          ,.                                     .                                     .
13   pay.
14              17.   In addition to compensating for hours worked, DELTA's separately delineates
15   accruals for vacation time, certified time and paid time off earned as part of the nuinber of hours
16   worked that are separate and distinct froin sick leave. These separate accruals allow for various
17   times to be banked under different categories, and deemed accrued wages as basic operatiori at
18   California law and San Francisco's Administrative Code within DELTA' S policies and procedures.

19              B.    DELTA Recollnizes Its Peril and Terminates Plaintiff.
20              18.   In mid to late August 2019 DELTA'realized Plaintiff's misclassification. Rather than

21   engage Plaintiff professionally, Defendant GALLINA, a managing agenf of'DELTA, 'decided to

22   have a Human Resources intervention informing Plaintiff of the change iri cornpensat'ion to hourly
23   status. Iri response, Plaintiff made a proper and reasonable inquiry as to the calculations for unpaid

24   overtime that triggered a new set of figures for paid time off, certified time and vacation times

25   accruals lost in the salaried tenure time frame.

26              19.   GALLINA could not intelligibly respond for close to over one year. From August

27   2019, up until Plaintiffs termination in September 2020. Plaintiff insisted that DELTA make

28   reasonable effort to pay the unpaid overtime hours as a result of the inisclassification.

                                                 4
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 9 of 19




1           20.     On or about September 09, 2020, at GALLINA'S behest, DELTA terminated
2    Plaintiff without explanation when Plaintiff inquired yet again about unpaid wages. GALLINA
3    refused to calculate much less address the status of Plaintiff's lost overtime hours, paid time off,
4    certified hours lost, and vacation time hours lost as a result of unaccrued recorded hours from when
5    Plaintiff was misclassified as an exempt employee.
6    V.      CAUSES OF ACTION
7                                        FIRST CAUSE OF ACTION

8                             Retaliation in Violation of Cal. Lab. C§ 1102.5

9                                          (Against All Defendants.)

10          21.     Plaintiff alleges and incorporates herein by this reference each and every allegation

11   set forth in all previous paragraphs of the Complaint.

12          22.     On September 1, 2019, Plaintiff was wrongfully discharged for whistleblowing in

13   violation of California Labor Code §§ 1102.5. Specifically, Specifically, Defendants withheld earned

14   wages from Plaintiff and retaliated against her for reasonably engaging in a lawful and protected

15   activity, as more fully set forth in the allegations above and all paragraphs stated above. Plaintiff was

16   also retaliated against and terminated because she reported and refused to participate in Defendants'

17   unlawful and illegal business practices.

18           23.    By wrongfully discharging Plaintiff, without cause or justification, and for the

19   retaliatory reasons set forth above; Defendants acted willfully and with malice towards Plaintiff.

20           24.    As a result of Defendants' retaliatory actions against Plaintiff, Plaintiff suffered (a)

21   humiliation, serious mental anguish, and emotional and physical distress; and (b) loss of past and

22   future earnings and employment benefits and opportunities; all on account of which Plaintiff is

23   entitled to compensatory damages. Plaintiff is also entitled to recover reasonable attorneys' fees and

24   costs pursuant to Labor Code Section 1102.5. The exact ainount and nature of such damages are

25   presently unknown to Plaintiff, who will either seek leave to amend this Complaint upon ascertaining

26   such information or will prove the sarrie at time of trial.

27           25.     The aforementioned acts of Defendants were willful, wanton, malicious, and

28   oppressive and were done with the intent to cause Plaintiff the injury described herein and justify the

                                                  5
                                        COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 10 of 19




1    awarding of exemplary or punitive damages in an amount to be determined at the time of trial.
2            26.     As more fully set forth above, the retaliation by Defendants was done intentionally,
3    maliciously, wantonly, oppressively, and fraudulently with a conscious disregard for Plaintiff rights
4    and with the intent to vex, injure, punish, and annoy Plaintiff so as to cause the injuries sustained by
5    Plaintiff, within the meaning of California Civil Code § 3294. Plaintiff is therefore entitled to
6    punitive or exemplary damages in an amount sufficient to punish and make an example out of
7    Defendants.
8                                     SECOND CAUSE OF ACTION
9                              Retaliation in Violation of Cal. Lab. C. § 98.6

10                                     (Against DELTA AIR LINES)

11           27.     Plaintiff alleges and incorporates herein by this reference each and every allegation

12   set forth in all previous paragraphs of the Complaint.

13           28.     California Labor Code § 98.6 prohibits an employer from discharging an employee or

14   in any manner discriminating, retaliating, or taking any adverse action against any employee for

15   making "a written or oral complaint that he or she is owed unpaid wages." Lab. C. § 98.6(a).

16           29.     Plaintiff's aforementioned protected activity, as described hereinabove, was a

17   substantial motivating factor in Defendants' decisions that were averse to Plaintiff, in regard to

18   compensation and terins, conditions and privileges of employment.

19           30.     Defendants retaliated against Plaintiff as manifested by several acts as alleged herein.

20   Specifically, Defendants withheld earned wages from Plaintiff and retaliated against her for

21   reasonably engaging in a lawful and protected activity, as more fully set forth in the allegations above

22   and all paragraphs stated above. Ultimately, Defendants terminated Plaintiff's employment without

23   valid justification.

24           31.    ' The aforementioned acts are retaliatory against Plaintiff and a violation against

25   California Labor Code § 98.6. As a result of the foregoing wrongful conduct, Plaintiff is entitled to

26   recover restitution damages in the form of payment of unlawfully withheld wages, overtime, and

27   commissions. Plaintiff is also entitled to recover reasonable attorneys' fees and costs pursuant to

28   Code of Civil Procedure Section 1021.5, the substantial benefit doctrine.

                                                 6
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 11 of 19




1            32.     As a result, Plaintiff is entitled to recover all lost wages, prejudgment interest, and
2    reasonable attorneys' fees and costs of suit. The exact amounts of such damages are presently
3    unknown to Plaintiff, who will either seek leave to amend this Complaint upon ascertaining such
4    information, or will prove the same at the time of trial.
5            33.     The unlawful practices toward Plaintiff, as alleged in the allegations set forth above,
6    were approved and ratified by Defendants by its failure to honor Plaintiff rights under the
7    aforementioned law to which he was entitled.

8                                        THIRD CAUSE OF ACTION
9                            Wrongful Termination In Violation of Public Policy

10                                       (Against DELTA AIR LINES)

11           34.     Plaintiff re-alleges and incorporates herein by this reference each and every allegation

12   set forth in all previous paragraphs of the Complaint as if fully set forth herein.

13           35.     Defendants terminated Plaintiff's employment in retaliation in violation of Labor

14   Code §§ 98.6 and 1102.5, and in furtherance of its willful violation of California Labor Code §§ 200,

15   226.8, and Business and Professions Code §17200 et seq., amongst other California laws, as more

16   fully set forfh in the -allegations above.

17           36.     The aforementioned acts of Defendants constitute wrongful termination in violation

18   of public policy.

19           37.     As a result of Defendants' wrongful conduct, Plaintiff has suffered and continues to

20   suffer from (a) substantial humiliation, serious mental anguish; emotional and physical distress, (b)

21   loss of past and future earnings, employment benefits and opportunities, which Plaintiff is entitled to

22   as compensatory damages. The exact amount and nature of such damages exceed the jurisdictional

23   limits of this court, but are presently unknown to Plaintiff, who will either seek leave to amend this

24   Complaint upon ascertaining" such information or will prove the same at the time of trial.

25           38.     As more fully set forth above, the acts of Defendants were intentional, malicious,

26   wanton; oppressive and fraudulent, with conscious disregard for Plaintiffs rights and with the intent

27   to vex, injure, punish and annoy Plaintiff so as to cause the injuries sustained by Plaintiff, within the

28   meaning of California Civil Code §3294. Plaintiff is therefore entitled to punitive or exemplary

                                                  7
                                        COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 12 of 19




1    damages in an amount sufficient to punish and make an example out of Defendants.
2                                     FOURTH CAUSE OF ACTION
3                                          Failure to Pay Wages Due
4                                           (Against all Defendants)
            39.     Plaintiff alleges and incorporates herein by this reference each and every allegation
T    set forth in all previous paragraphs of the Complaint as if fully set forth herein.

7           40.     During the separation of Plaintiff's employment, Defendants failed to timely pay

8    wages due, paid time off, DELTA'S certified time, vacation time, commissions and other

9    compensation legally due to Plaintiff, who was wrongfully terminated. Even after Plaintiff's repeated

10   demands, Defendants deliberately refused to pay Plaintiff, at the time of Plaintiff's initial separation

11   and subsequent termination.

12          41.     As a result, Plaintiff is entitled to back wages, prejudgment interest, reasonable

13   attorneys' fees and costs, civil penalties pursuant to California Labor Code §§ 203, 1194, 1197,

14   Industrial Wage Order 9-2001 and related statutes. The exact amounts of such damages are

15   presently unknown to Plaintiff, who will eitlier seek leave to amend this Complaint upon

16   ascertaining such information, or will prove the same time of trial.

17                                       FIFTH CAUSE OF ACTION

18                                         Failure to Pay Wages Due

19   SAN FRANCISCO MINIMUM WAGE ORDER & MINUMUM COMPENSATION ORDER

20                                          (Against all Defendants)

21          42.       Plaintiff alleges and incorporates herein by this reference each and every allegat'ion
                                                                                                 _.
22   set forth in all previous paragraphs of the Complaint as if fully set forth herein.

23          43.     During the separation of Plaintiff's employment, Defendants failed to timely pay to

24   timely pay wages due, paid time off, DELTA'S certified time, vacation time, commissions legally

25   due to Plaintiff, who was wrongfully termiriated. Even after Plaintiffl s repeated demands, Defendants

26   deliberately refused to pay Plaintiff, at the time of PlaintifPs initial separation and subsequent

27   termination.

28          44.     As a result, Plaintiff is entitled to back wages, prejudgment interest, reasonable

                                                 8
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 13 of 19




1    attorneys' fees and costs, civil penalties pursuant to San Francisco Administrative Code, Chapter 12P
2    §§12P1 through §§12P 16, and related statutes under San Francisco Administrative Code Chapter 12R
3    §12R.7(d) allowing private of action for enforcement of wage orders. The exact amounts of such

4    damages are presently unknown to Plaintiff, who will either seek leave to amend this Complaint upon

5    ascertaining such information, or will prove the same time of trial.

6                                        SIXTH CAUSE OF ACTION

7                                   Failure to Pay Overtime Compensation

8                                           (Against all Defendants)

9           45.     Plaintiff re-alleges and incorporates herein by this reference each and every allegation

10   set forth in all previous paragraphs of the Complaint as if fully set forth herein.

11          46.     During the course of Plaintiff's employment; Defendants failed to immediately pay

12   accrued wages and other compensation due to Plaintiff, who was wrongfully terminated, and failed

13   to pay accrued wages, including overtime wages and other compensation due, at the time of Plaintiffs

14   initial separation and subsequent termination as a result from being misclassified.

15          47.     As   a   result, Plaintiff is entitled to back wages, prejudgment interest, reasonable

16   attorneys' fees and costs, civil penalties pursuant to California Labor Code §§ 203, 1194, 1197,

17   Industrial Wage Orders, San Francisco local wage orders, and related statutes. The exact amounts of

18   such damages are presently unknown to Plaintiff, who will either seek leave to amend this Complaint

19   upon ascertaining such information, or will prove the same time of trial.

20                                     SEVENTH CAUSE OF ACTION

21                                  Failure to Provide Meal and Rest Breaks

22                                          (Against all Defendants)

23          48.     Plaintiff alleges and incorporates herein by this reference each and   every allegation
24   set forth in all previous paragraphs of the Complaint.

25          49.     California Labor Code §§ 512 and 226.7(a) prohibit an employer from requiring an

26   employee to work more than five hours per day without providing the employee with a meal period

27   of not less than 30 minutes; and after ten hours, without providing the erriployee with a second meal

28   period of not less than 30 minutes.

                                                  9
                                        COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 14 of 19




1           50.     California Labor Code §§ 512 and 226.7(a) prohibit an employer from requiring an
2    employee to work more than four hours per day without providing the employee with a 10-minute
3    rest period.
4           51.     Defendants intentionally and consistently required Plaintiff to work for extended
5    periods of time, well over five hours, without providing the rest and meal periods required by law,
6    thus violating California Labor Code §§ 512 and 226.7.
7            52.    As a result, Plaintiff is entitled to civil penalties pursuant to California Labor Code §

8    226.7, 512, Industrial Wage Orders, San Francisco local wage orders, and related statutes. Plaintiff

9    is also entitled to recover all unpaid rest and meal periods, prejudgment interest, penalties, reasonable
10   attorneys' fees and costs of suit. The exact amounts of such damages are presently unknown to

11   Plaintiff, who will either seek leave to amend this Complaint upon ascertaining such information, or

12   will prove the same at the time of trial.

13                                      EIGHTH CAUSE OF ACTION

14                      Failure to Provide Accurate and Itemized Wage Statements

15                                          (Against all Defendants)

16           53.    Plaintiff alleges and incorporates herein by this reference each and every allegation

17   set forth in all previous paragraphs of the Complaint.

18           54.    During Plaintiff's employment with Defendants it intentionally and knowingly failed

19   to provide Plaintiff with timely and accurate wage and hour statements showing gross hours earned,

20   total hours worked, all deductions made, net wages earned, and all applicable hourTy rates in effect

21   during each pay period and the corresponding number of hours worked at each hourly rate.

22           55.    Defendants, systemically failed to provide such wage statements with accurate

23   information and engaged in a policy of under-reporting and failing to pay for all hours actually

24   worked in violation of California Labor Code §226 and related statutes.

25           56.    As a result of Defendants violation of California Labor Code §226 and related statutes,

26   Plaintiff has suffered injuries and damages, including, but not limited to: Plaintiff was not paid

27   overtime she was entitled to; Plaintiff was riot provided meal and rest breaks; Plaintiff was not paid

28   wages due; and the absence of actual hours worked makes it difficult for Plaintiff to collect overtime

                                                 10
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 15 of 19




1    wages due.
2           57.     As a result of Defendants intentional failure to provide Plaintiff with accurate and
3    itemized wage statements, Plaintiff is entitled to all available statutory penalties, costs, and attorneys'
4    fees, including those provided in California Labor Code §226(e), as well as all other available
5    remedies.
6                                        NINTH CAUSE OF ACTION

7                                            Waiting Time Penalties

8                                           (Against all Defendants)

9            58.    Plaintiff re-alleges and incorporates herein by this reference each and every allegation

10   set forth in all previous paragraphs of the Complaint as if fully set forth herein.

11           59.    During the course of employment, Defendants failed to immediately pay accrued

12   wages and other compensation due to Plaintiff, who was terminated, and failed to pay accrued wages,

13   including overtime wages and other compensation due, at the time of PlaintifPs initial separation and

14   subsequent termination.

15           60.    As   a   result, Plaintiff is entitled to back wages, prejudgment interest, reasonable

16   attorneys' fees and costs, civil penalties pursuant to California L"abor Code §§ 203, 1194, 1197,

17   related statutes and Industrial Wage Orders (9-2001), and San Francisco local wage orders. The

18   exact amounts of such damages are presently unknown to Plaintiff, who will either seek leave to

19   amend this Complaint upon ascertaining such information, or will prove the same time of trial.

20                                       TENTH CAUSE OF ACTION

21                       Violation of Business & Professions Code §17200, ET SEQ.

22                                       (Against DELTA AIR LINES)

23           61.     Plaintiff alleges and incorporates herein by this reference each and every allegation

24   set forth in all previous paragraphs of the Complaint.

25           62.     California Business and Professions Code §17200 provides: "As used in this chapter,

26   unfair"competition shall mean and include any unlawful or fraudulent business act or practice and

27   unfair, deceptive, untrue or misleading advertising and any act prohibited by Chapter 1(commencing

28   with Section 17500) of P art 3 of Division 7 of the Business and Professions Code."

                                                  11
                                        COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 16 of 19




1           63.     Wage and hour laws express fundamental public policies. Providing employees with
~    wages for all hours worked, rest breaks, and providing accurate itemized records are fundamental
3    public policies of this State. Labor Code § 90.5(a) articulates the public policies of this State to
4    enforce vigorously minimum labor standards, to ensure that employees are not required or permitted
5    to work under substandard and unlawful conditions, and to protect employers who comply with the
6    law from those who attempt to gain a competitive advantage by failing to comply with minimum
7    labor standards.
8           64.      Through the conduct alleged herein, Defendants have acted contrary to these public

9    policies, have violated specific provisions of the Labor Code, and have engaged in other unlawful

10   and unfair business practices in violation of California Business and Professions Code §17200, et
11   seq., depriving Plaintiff of rights, benefits, and privileges guaranteed to all employees in California.

12          65.     During the course of Plaintiff's employment, Defendants engaged in multiple

13   violations of the California Labor Code by failing to pay wages due to Plaintiff, failirig to provide

14   Plaintiff ineal and rest periods and by failing to provide accurate and itemized statements of Plaintiff's

15   wage and hours.

16          66.     Defendants' conduct, as alleged hereinabove, constitutes unfair competition in

17   violation of §17200 et seq., of the California Business and Professions Code.

18           67.     The acts of Defendants, as previously described above, were unfair, unlawful, and

19   fraudulent as defined in California Business and Professions Code §17200, Such acts constitute an

20   unfair business practice and unfair competition, thus violating California Business and Professions

21   Code §17200 et seq. As a result, Defendants obtained valuable property, moriey and services from

22   Plaintiff, including earned wages for all hours worked and have deprived him of valuable rights and

23   benefits guaranteed by law, all to the detriment of Plaintiff and to the benef t of Defendants so as to

24   allow Defendants to unfairly compete against competitors who comply with the law:

25           68.     As a result of the foregoing conduct, Plaintiff is entitled to recover restitution damages

26   in the form of payment of unlawfully withheld wages. Plaintiff is also entitled to recover reasonable

27   attorneys' fees pursuant to Code of Civil Procedure §1021.5, the substantial benefit doctrine.

28

                                                 12
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 17 of 19




1                                    ELEVENTH CAUSE OF ACTION
2                              Failure to Keep Accurate Employment Records

3                                          (Against All Defendants)

4            69.     Plaintiff re-alleges and incorporates herein by this reference each and every

5    allegation set forth in all previous paragraphs of the Complaint as if fully set forth herein.
6            70.     Defendant also knowingly and intentionally failed to maintain records of hours

7    worked by Plaintiff in accordance with California Labor Code § 1174(d). Such failure caused injury
8    to Plaintiff.
9            71.     As a direct and proximate result of Defendant's conduct, Plaintiff has been injured

10   by, among other things, not being paid all wages due, not knowing how many hours she worked

11   and at what rate(s), and being required to file this action to recover her wages and determine the

12   amount of hours worked and wages due.

13           72.     Plaintiff is entitled to, and does hereby seek, injunctive relief requiring Defendant to

14   comply with Labor Code § 1174(d) and the greater of all actual damages or fifty dollars ($50.00)

15   for the initial pay period in which a violation occurs and one hundred dollars ($100.00) per

16   employee for each violation in each subsequent pay period, pursuant to Labor Code § 226(e).

17                                          PRAYER FOR RELIEF

18   WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:

19           1.      For such general, special and compensatory, actual and liquidated damages in

20                   amounts to be proven at the time of trial;

21           2.      For restitution damages in the form of unpaid wages and commissions and

22                   improperly calculated wages;

23           3.      For punitive and exemplary damages iri amounts to be proven at the time of trial but

24                   no less than $800,000.00;

25           4.      For penalties pursuant to the California Labor Code;

26           5.      For waiting time statutory amounts under Labor Code Section 203;

27           6.      For the amounts provided for in the local San Francisco Wage Orders, Tndustrial

28                   Wage Order 9-2001 and Labor Code;

                                                 13
                                       COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 18 of 19




1          7.    For an award to Plaintiff of costs of suit incurred and reasonable attorneys' fees;
2          8.    For pre- and post judgment interest at the prevailing statutory rates; and
3          9.    For such other relief as the Court may deem proper.
4

5    DATED: March 11, 2021                   STARPOINT, LC
6

7
                                             By:
8                                                  A-IDIN~~~AW MI, ESQ.
                                                   JOHN AFA, ESQ.
9                                                  Attorneys for Plaintiff,
                                                   FELILA FINAU
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
27
28

                                             14
                                   COMPLAINT FOR DAMAGES
     Case 3:21-cv-02715-MMC Document 1-1 Filed 04/15/21 Page 19 of 19




1
                                     DEMAND FOR JURY TRIAL
2
           Plaintiff hereby demands a jury trial.
3

4
     DATED: March 11, 2021                     STARPOINT, LC
5

6

7                                              I:
8                                                   AIDIN (~fiI#~IMI, ESQ.
                                                    JOHN VAFA, ESQ.
9                                                   Attorneys for Plaintiff,
                                                    FELILA FINAU
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    15
                                     COMPLAINT FOR DAMAGES
